        Case 1:19-cv-08034-ALC-OTW Document 64 Filed 10/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
JANE DOE,
                                                              :
                                       Plaintiff,             :   19-CV-8034 (ALC) (OTW)
                                                              :
                      -against-                               :          ORDER
                                                              :
DAVID K. TOWNES,                                              :
                                                              :
                                       Defendant.             :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The portion of the preliminary injunction (ECF 11) that enjoined Defendant from

“[r]evealing Plaintiff’s name to the media or any third party, other than Defendant’s attorney”

has since be removed. (ECF 63). Earlier, I denied Plaintiff’s motion to continue proceedings

anonymously. (ECF 44). Accordingly, by October 9, 2020, Plaintiff shall amend the case caption

to reflect her name.

         By October 13, 2020, Plaintiff shall move by letter motion to keep any ECF entries,

which are currently not publicly available, under seal. Any motion shall address Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006) and Bernstein v. Bernstein Litowitz Berger

& Grossman LLP, 814 F.3d 132 (2d Cir. 2016). Otherwise, all documents will be publicly

available.
      Case 1:19-cv-08034-ALC-OTW Document 64 Filed 10/06/20 Page 2 of 2




       Plaintiff is directed to email and mail a copy of this Order to the pro se Defendant and

file proof of service within seven days of this Order.

SO ORDERED.

                                                           s/ Ona T. Wang
Dated: October 6, 2020                                                Ona T. Wang
       New York, New York                                    United States Magistrate Judge




                                                 2
